Citation Nr: 0948250	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from November 1977 to November 1981; he thereafter served on 
multiple periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the Texas Air 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for a low back disability.

The Veteran, accompanied by his representative, appeared at 
the San Antonio, Texas, VA Satellite Office for a May 2009 
hearing before the undersigned traveling Veterans Law Judge, 
where he submitted oral testimony in support of his claim.  A 
transcript of this hearing has been obtained and associated 
with his claims folder.


FINDINGS OF FACT

1.  On May 3, 1998, while on weekend drill serving on 
INACDUTRA with the Texas Air National Guard, the Veteran 
sustained an acute low back injury that subsequently resolved 
in June 1998 without any chronic disabling residual 
pathology.

2.  The Veteran's current chronic low back disability, 
diagnosed as degenerative disc disease of the lumbosacral 
spine with facet arthropathy, status post right L4 
hemilaminotomy, mesiofacetectomy, and foraminotomy and 
extirpation of right L4-L5 herniated nucleus pulposus, did 
not have its onset during active military service. 




CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine with facet 
arthropathy, status post right L4 hemilaminotomy, 
mesiofacetectomy, and foraminotomy and extirpation of right 
L4-L5 herniated nucleus pulposus, was not incurred in active 
military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claims or 3) that the benefit 
could not be awarded as a matter of law.  See also Sanders, 
487 F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (West 2002).

Since the Board has concluded in this appellate decision that 
the preponderance of the evidence is against the service 
connection claim at issue, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records from the 
Texas Air National Guard are in the file.  Pertinent private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  Otherwise, the Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The Veteran was afforded a VA medical examination of his 
spine in September 2005 to obtain an opinion as to whether 
his current low back disability could be directly attributed 
to a low back injury in active military service.  The 
examiner had access to the Veteran's pertinent medical 
history and has presented a opinion within the context of 
this history, even going so far as to discuss the issue with 
a VA orthopedic surgeon and obtaining his concurrence.  
Further examination or opinion is not needed on the service 
connection claim on appeal because, at a minimum, there is no 
persuasive and competent medical evidence that the claimed 
condition may be associated with the Veteran's military 
service.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The Board thus concludes that the nexus 
opinion obtained at the September 2005 VA examination is 
adequate for adjudication purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Factual background and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  See 
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
Title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2009). 
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of Title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran claims that his chronic low 
back disability, which is currently diagnosed as degenerative 
disc disease (DDD) of the lumbosacral spine with facet 
arthropathy, status post right L4 hemilaminotomy, 
mesiofacetectomy, and foraminotomy and extirpation of right 
L4-L5 herniated nucleus pulposus (HNP), is the result of a 
low back injury he sustained in 1998 during weekend training 
with the Texas Air National Guard.  That he sustained a low 
back injury during INACDUTRA in 1998 is not in dispute.  
Service treatment reports from the Texas Air National Guard 
clearly show that on May 3, 1998, while serving on INACDUTRA, 
the Veteran sustained a low back injury while moving a piece 
of office furniture.  A subsequently line of duty 
determination established that his low back injury was 
incurred while in the line of duty.  Medical treatment 
reports from Dr. K.J.R., a physician and reserve officer in 
the United States Air Force, show that in the first week 
following the injury, the Veteran was diagnosed with acute 
low back pain that caused him great physical discomfort.  
Examination revealed the pain to be more on the right side of 
the centerline of his low back, but no evidence of any pain 
radiating down either extremity, or any neurological 
involvement or pathology.  His low back was not tender on 
palpation and he was able to ambulate normally.  The Veteran 
denied having any prior history of low back pain.  Dr. K.J.R. 
prescribed medication and physical therapy and noted that the 
Veteran would require approximately 40 days of limited duty 
and restriction from performing heavy lifting.  Thereafter, 
follow-up treatments for the period from mid-May 1998 to 
early June 1998 show that the Veteran was temporarily excused 
from work as a mechanic by his employer, the United States 
Postal Service, and that his back symptoms were treated with 
pain medication, muscle relaxants, and physical therapy.  By 
early June 1998, his low back symptoms improved to the point 
that he reported experiencing no further pain and he was 
assessed with musculoskeletal low back pain, resolved.  The 
report of a September 1998 Texas Air National Guard medical 
examination shows that the Veteran's spine and 
musculoskeletal system were normal and that the Veteran 
denied having any recurrent low back pain in his medical 
history.  Subsequent Texas Air National Guard medical 
examination reports dated July 1999 and June 2000 also 
reflect normal findings on examination of his spine.

Thereafter, the Veteran's private and military medical 
records indicate no clinical treatment for reappearance of 
any low back complaints until November 2000.  According to 
these records, the Veteran received epidural steroid 
injections in January 2001 for treatment of lumbar 
radiculopathy whose onset began in November 2000, first 
manifested as low back pain with left-sided leg pain.  The 
private and VA medical records for the period from 2001 - 
2006 reflect that the Veteran's low back problems became 
progressively worse over time, and were diagnosed as DDD of 
the lumbosacral spine with facet arthropathy and acute L4-L5 
HNP.  In March 2006, he underwent surgery to relieve right L5 
radiculopathy secondary to the L4-L5 HNP, during which a 
right L4 hemilaminotomy, mesiofacetectomy, and foraminotomy 
were performed to facilitate removal of the right-sided 
protrusion of the herniated nucleus pulposus at the L4-L5 
vertebrae.

The report of a September 2005 VA examination of the 
Veteran's spine shows that the Veteran was physically 
evaluated by a VA physician who had the opportunity to review 
those private medical records contained in the Veteran's 
claims file that were pertinent to his clinical history.  The 
physician was specifically tasked with providing a nexus 
opinion addressing the question of whether or not the 
Veteran's present low back disability was related to the May 
1998 low back injury during INACDUTRA.  The examiner noted 
that the Veteran reported continuity of low back symptoms 
from June 1998 - November 2000 that he did not seek to treat 
with medical care.  After reviewing the clinical history and 
examining the Veteran, the physician presented a diagnosis of 
DDD of the lumbosacral spine with facet arthropathy and acute 
L4-L5 HNP, and the following opinion:

There is no documentary or historical evidence of 
any causal relationship between the veteran's 
single episode of care for lower back pain in May 
1998, and subsequent development of degenerative 
disk disease and acute herniated nucleus pulposus.

This case in its entirety has been discussed with 
(a VA) orthopedic surgeon, who concurs with (my) 
findings, conclusions and opinions stated above.

The examiner's rationale for the above opinion included his 
determination that the low back injury that occurred in May 
1998 during INACDUTRA resulted only in acute injury, as it 
was clearly clinically documented through June 1998, 
thereafter having resolved, with the subsequent report of 
medical examination and the Veteran's own affirmation of his 
medical history in September 1998 indicating no sequelae or 
residual from the May 1998 injury and no spine abnormalities 
on military medical examinations in July 1999 or June 2000.  
Thus, the treatment for chronic low back pain whose onset 
began in November 2000 was for an entirely new low back 
disability that had its own distinct time of onset that 
indicated it was unrelated to the May 1998 low back injury.  
The VA examiner went on to state that the more likely 
etiologies for the Veteran's current low back disability 
would include, but are not limited to, age, chronic 
deconditioning, chronic overweight condition, co-morbidities, 
post-service occupation, injuries, and smoking tobacco.

At his May 2009 hearing before the Board, the Veteran 
testified, in pertinent part, that there was continuity of 
low back symptomatology stemming from the May 1998 low back 
injury during active military service, that his low back 
symptoms never completely abated but rather remained chronic 
and persistent, and that his present low back disability is 
merely the current manifestation of a low back disorder whose 
onset began in active military service as a result of the May 
1998 injury.

After considering the above evidence, the Board concludes 
that the evidence that supports the merits of the Veteran's 
claim is substantially outweighed by the evidence that goes 
against his claim for service connection for a chronic low 
back disability.  Ultimately, the objective clinical evidence 
establishes that there is a clear break in continuity of low 
back symptomatology between the May 1998 injury during active 
military service, which resolved by June 1998 without any 
chronic disabling residual pathology, and the onset of the 
current chronic low back disorder in November 2000.  

The  Board notes that the VA examiner in September 2005 found 
that the clinical findings of a normal spine during military 
medical examination conducted in September 1998, July 1999, 
and June 2000, indicated that his low back symptoms that were 
first manifest afterwards in November 2000 represented an 
entirely new and different disability that was unrelated to 
the May 1998 back injury, notwithstanding the Veteran's 
reported history of continuity of low back symptomatology 
ongoing since the May 1998 incident.  The VA examiner also 
enlisted the opinion of a VA orthopedic surgeon, who 
expressed concurrence with this conclusion.

The Board finds that the only evidence that actually links 
the May 1998 incident to the current low back syndrome is the 
Veteran's own personal historical account.  As the medical 
evidence of record contradicts the Veteran's statements in 
this regard, the Board finds the Veteran's personal 
recollection of uninterrupted low back symptoms extending all 
the way back to the low back injury during INACDUTRA in May 
1998 to be lacking in credibility.  Furthermore, to the 
extent that the Veteran asserts that there exists a nexus 
between his current low back disability and the May 1998 
injury in service, based solely on his own personal knowledge 
of medicine and his familiarity with his own medical case, as 
he possesses no formal medical training or accreditation, he 
lacks the expertise to comment upon medical observations, 
make medical diagnoses, or present opinions regarding their 
etiology, his statements in this regard are not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999): unsupported by medical evidence, a claimant's 
personal belief in the existence of a relationship between 
the claimed disability and military service, no matter how 
sincere, is not probative of a nexus to service.  

Therefore, in view of the foregoing discussion, the Veteran's 
claim of entitlement to service connection for a chronic low 
back disability is denied.  Because the evidence in this case 
is not approximately balanced with respect to the merits of 
the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a chronic low back disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


